Gray, C. J.
Upon the facts which must have been found by the jury under the instructions of the court, the legal title in the subject of the gift vested in the donee, subject to no condition or contingency but the death of the donor. The fact that the donee took it for third persons upon a trust, the terms and limitations of which were prescribed by the donor and might vary according to subsequent events, did not affect the validity of the gift as a donatio mortis causa. Hills v. Hills, 8 M. & W. 401. Sessions v. Moseley, 4 Cush. 87. Borneman v. Sidlinger, 15 Maine, 429, and 21 Maine, 185. Dresser v. Dresser, 46 Maine, 48. 1 Story Eq. Jur. (11th ed.) § 607 e. Exceptions overruled.